DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano et al. (U.S. 2016/0198070).

Regarding claim 1, Nakano discloses a display apparatus (101, Figs. 1 and 3; page 2, para [0023]), comprising:

	a second layer (50, Fig. 3; page 2, para [0028]) opposite to the first layer (4, Fig. 3);
	a peripheral portion (5, Fig. 3; page 2, para [0044]) of the opening (opening of 4 comprising 1, Figs. 2-3) between the first layer (4, Fig. 3) and the second layer (50, Fig. 3); and
	a camera module (camera module comprising 1, Fig. 3; page 2, para [0041]) inserted into the opening (opening of 4 comprising 1, Figs. 2-3) of the first layer (4, Fig. 3),
	wherein a diameter of the opening (diameter of opening of 4 comprising 1, Figs. 2-4) is smaller than a diameter of the peripheral portion (diameter of 5, Figs. 3-4) of the opening (opening of 4 comprising 1, Figs. 2-4).

Regarding claim 2, Nakano discloses a display apparatus with all the limitations above and further discloses wherein a center of the opening (center of opening of 4 comprising 1, Figs. 2-3) and a center of the peripheral portion (center of 5, Fig. 3) of the opening are configured to be aligned with each other, and
	wherein an inner portion of the peripheral portion (inner portion of 5, Fig. 3) of the opening (opening of 4 comprising 1, Figs. 2-3) is spaced apart from an outer portion of the opening (outer portion of opening of 4 comprising 1, Figs. 2-3).

Regarding claim 3, Nakano discloses a display apparatus with all the limitations above and further discloses wherein the peripheral portion (5, Figs. 3-4) of the opening (opening of 4 comprising 1, Figs. 2-4) is configured to surround the opening.

Regarding claim 4, Nakano discloses a display apparatus with all the limitations above and further discloses wherein the camera module (camera module comprising 1, Figs. 2-3) comprises a sensor part (3, Fig. 3; page 2, para [0044]) and a lens part (1, Fig. 3; page 2, para [0044]), the lens part (1, Fig. 3) is accommodated by the opening (opening of 4 comprising 1, Figs. 2-4) and the peripheral portion (5, Figs. 3-4) of the opening, and
	the camera module (camera module comprising 1, Figs. 2-4) is configured to capture images (page 1, para [0010]).

Regarding claim 12, Nakano discloses a display apparatus (101, Figs. 1 and 3; page 2, para [0023]), comprising:
	a first layer (60, Fig. 1A; page 2, para [0041]) having a pixel area (pixel area of 60, Fig. 1A) and a peripheral area (peripheral area of 60, Fig. 1A);
	a second layer (50, Figs. 1A and 3; page 2, para [0028]) facing the first layer (60, Figs. 1 and 3) and including a transparent portion (51, Figs. 1-4; page 2, para [0044]); and
	a camera module (camera module comprising 1, Fig. 3; page 2, para [0041]) corresponding to the transparent portion (51; opening of 4 comprising 1, Figs. 1-3), 
	wherein the camera module (camera module comprising 1, Fig. 3) comprises a sensor part (3, Fig. 3; page 2, para [0044]) and a lens part (1, Fig. 3; page 2, para [0044]),
	wherein a diameter of the lens part (diameter of 1, Figs. 2-4) is smaller than a diameter of the transparent portion (diameter of lens part 1 is necessarily smaller than a diameter of 

Regarding claim 13, Nakano discloses a display apparatus with all the limitations above and further discloses wherein the transparent portion (51, Figs. 1-4) is configured to be concentric with the lens part (1, Figs. 1-4).

Regarding claim 14, Nakano discloses a display apparatus with all the limitations above and further discloses wherein a transmittance of visible light is higher at the transparent portion (51, Figs. 1-4) than at the remaining portion of the second layer (50, Figs. 1-4; since the transparent portion 51 allows transmittance of light, Figs. 1-4).

Regarding claim 16, Nakano discloses a display apparatus with all the limitations above and further discloses wherein the camera module (camera module comprising 1, Figs. 1-3) is disposed under the first layer (60, Figs. 1-3).

Regarding claim 17, Nakano discloses a display apparatus with all the limitations above and further discloses wherein the transparent portion (51, Figs. 1-3) is formed.  Nakano does not expressly disclose that the transparent portion (51, Figs. 1-3) is formed by bleaching.  However, it is noted that the limitation “formed by bleaching” is a product-by-process limitation; and therefore, patentable weight is being given to the product itself and not the method of production since the patentability of a product does not depend on its method of production if 

Regarding claim 18, Nakano discloses a display apparatus with all the limitations above and further discloses wherein the transparent portion (51, Figs. 1-3) passes or transmits visible wavelength (since the transparent portion 51 is transparent, Figs. 1-3).

Regarding claim 19, Nakano discloses a display apparatus with all the limitations above and further discloses wherein a transmittance of visible light is higher at the transparent portion (51, Figs. 1-3) than at a rest of the portion (such as portion 2, Fig. 3; since the transparent portion 51 is transparent, Figs. 1-3).

Regarding claim 20, Nakano discloses a display apparatus with all the limitations above and further discloses wherein the diameter of the transparent portion (51, Figs. 1-3) is determined based on the viewing angle of the camera module (relative perspective of the diameter of transparent portion varies based on the viewing angle of the camera module comprising 1, Figs. 1-3).

Allowable Subject Matter
Claims 5-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the display apparatus of claim 5 (having all the combination of features including a polarization plate on the second layer, wherein the polarization plate has a transparent portion corresponding to the aperture,” the display apparatus of claim 8, and the display apparatus of claim 15.  Claims 6-7 are objected to as being dependent on claim 5.  Claims 9-11 are objected to as being dependent on claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871